[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULINGRE: MOTION TO SET ASIDE AND MOTION FOR REMITTITUR
The motion to set aside the verdict is denied.
The motion for remittitur is granted in part. The court orders a remittitur of $3,028.06 from the award of economic damages. Should the plaintiff agree to remit this sum, a judgment will enter in accordance with the court's earlier rulings on setoffs for the tortfeasor's payment, medical payments, and collateral sources. The plaintiff should file a pleading wherein he states whether the accepts or rejects the remittitur.
THIM, J.